         Case 19-01113       Doc 21        Filed 04/15/21 Entered 04/15/21 11:20:56                Desc Main
                                             Document     Page 1 of 9


                                    UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MASSACHUSETTS
                                            EASTERN DIVISION

     In re
                                                             Chapter 7
     RMA STRATEGIC OPPORTUNITY FUND,                         Case No. 17-13328-FJB
      LLC,

                               Debtor

     MARK G. DEGIACOMO, CHAPTER 7
      TRUSTEE FOR THE ESTATE OF RMA
      STRATEGIC OPPORTUNITY FUND, LLC,
                                                             Adversary Proceeding
                               Plaintiff                     No. 19-1113

     v.

     HOLMAN AUTOMOTIVE GROUP, INC.
      d/b/a PORSCHE OF SAN DIEGO,

                               Defendant


                                 MEMORANDUM OF DECISION AND ORDER ON
                                   MOTION OF KUNI SDP, LLC TO DISMISS

    I.        Overview

             By his complaint in this adversary proceeding, Mark DeGiacomo (the “Trustee”), plaintiff and

chapter 7 trustee in the bankruptcy case of debtor RMA Strategic Opportunity Fund, LLC (the “Debtor”),

seeks to avoid an alleged prepetition fraudulent transfer of the Debtor’s property to Kuni SDP, LLC d/b/a

Porsche San Diego 1 (the “Defendant”). The Defendant has moved to dismiss the complaint under Fed. R.

Civ. P. 12(b)(6), made applicable by Fed. R. Bankr. P. 7012(b), arguing that the Trustee lacks standing to


1
 The defendant named in the complaint is Homan Automotive Group, Inc., d/b/a Porsche of San Diego; the present
motion is brought by Kuni SDP, LLC d/b/a Porsche San Diego. The movant notes in its motion that it was improperly
named in the adversary complaint but does not dispute that it is the intended defendant and real party in interest.
The Trustee appears to agree that the moving party has standing to bring this motion to dismiss. For purposes of
this motion, the Court understands the movant to be the real party in interest and will adjudicate this motion
accordingly. However, the Court expects that, after adjudication of this motion, either the movant will move to be
substituted for the named defendant or, if it does not, the plaintiff will move to amend the complaint to properly
name the movant as defendant.
       Case 19-01113       Doc 21     Filed 04/15/21 Entered 04/15/21 11:20:56                Desc Main
                                        Document     Page 2 of 9


bring forth claims on behalf of RMA Group, Inc. (“RMA Group”) and as a result, the Trustee cannot prove

that the purported transfers were of the Debtor’s property.

 II.       Procedural History

          On October 6, 2017, the Court entered an order for relief against the Debtor under chapter 11 of

the Bankruptcy Code, following the filing of an involuntary petition by petitioning creditors. On October

25, 2017, the Trustee was appointed as Chapter 11 Trustee. On November 9, 2017, this case was

converted to one under chapter 7. On October 2, 2019, the Trustee filed a complaint commencing this

adversary proceeding. The complaint seeks avoidance of an alleged prepetition fraudulent transfer of

$100,000 of the Debtor’s investor funds to the Defendant. The complaint states three counts. Count I

seeks avoidance, recovery, and preservation of the alleged fraudulent transfer pursuant to 11 U.S.C. §§

544(b), 550, and 551 and MASS. GEN. LAWS ch. 109A, §§ 5(a)(2) & 8, based on constructive fraud. C ount II

seeks avoidance, recovery, and preservation of the alleged fraudulent transfer pursuant to 11 U.S.C. §§

544(b), 550, and 551 and MASS. GEN. LAWS ch. 109A, §§ 5(a)(1) & 8, based on actual fraud. Count III seeks

avoidance, recovery, and preservation of the alleged fraudulent transfer pursuant to 11 U.S.C. §§ 544(b),

550, and 551 and MASS. GEN. LAWS ch. 109A, §§ 6(a) & 8.

          The Defendant moved to dismiss the complaint arguing that the Trustee lacks standing to assert

the claims and that the Trustee cannot prove the transfers sought to be avoided are of the Debtor’s

property. The Defendant argued that the funds were transferred from a bank account in the name of

RMA Group, a separate non-debtor entity. For similar reasons, the Defendant argued the funds it

received were property of RMA Group, not the Debtor, and therefore, the Trustee cannot prove his

prima facie case for a fraudulent transfer. The Trustee argued in opposition that investor funds of the

Debtor were deposited in the RMA Group bank account and the Debtor exercised control over the

account. The Court held a hearing and took the matter under advisement.



                                                      2
    Case 19-01113        Doc 21     Filed 04/15/21 Entered 04/15/21 11:20:56                Desc Main
                                      Document     Page 3 of 9


 III.    Facts Alleged in Complaint

        The Debtor was a pooled investment vehicle formed on May 16, 2007 as a Delaware limited

liability company with the name RMA Group Galleon Fund, LLC but later changed its name to RMA

Strategic Opportunity Fund, LLC. On March 27, 2009, the Debtor registered to do business in

Massachusetts, at which time Raymond Montoya Sr. (“Montoya”) was its manager. On November 16,

2009, Montoya filed a Certificate of Amendment with the Office of the Secretary of the Commonwealth,

changing the Debtor’s manager from himself to Resource Managed Assets, LLC (“RM Assets”). Following

the change of managers, Montoya continued to manage the Debtor by virtue of his being the manager

of the Debtor’s sole manager, RM Assets.

        After deciding to invest in the Debtor, prospective investors were directed to wire funds to an

account at Citizens Bank in the name of RMA Group (an affiliated entity controlled by Montoya) ending

in -3582 (the “-3582 Citizens Account”), or to send a check to the Debtor’s office which was then

deposited into the -3582 Citizens Account. At all relevant times, several Montoya family members were

authorized signatories on the -3582 Citizens Account. As of the date of the complaint, the Trustee

determined that between January 1, 2014 and mid-2017, investors transferred at least $30 million to

the -3582 Citizens Account intended for investment in the Debtor. Over the same time period, a total of

less than $15,830,000 was transferred from the -3582 Citizens Account to one of the five brokerage

accounts held at E*TRADE Securities LLC (“E*Trade”). The respective E*Trade accounts stood in the

names of: (1) RMA Strategic Opportunity Fund, LLC (the Debtor); (2) RM Advisors; (3) RM Assets; (4)

RMA Group Consultants, Inc.; and (5) Montoya, individually. From January 1, 2014 to the present, over

$16 million of Debtor investor funds were never transferred from the -3582 Citizens Account to any

brokerage account. Instead, these funds were used to pay, among other things, purported capital

distributions to the Debtor’s investors, purported operational expenses, and personal expenses for

Montoya and his family members.

                                                    3
   Case 19-01113           Doc 21       Filed 04/15/21 Entered 04/15/21 11:20:56             Desc Main
                                          Document     Page 4 of 9


        The Trustee’s investigation revealed that investor funds belonging to the Debtor were used to

pay the Defendant for non-Debtor liabilities. Specifically, Debtor funds were used to partially finance

the purchase of a luxury automobile from the Defendant. The Defendant operates a Porsche

automobile dealership under the trade name Porsche of San Diego. On or about June 7, 2014, Montoya

wrote a $100,000 check paid to the order of Porsche of San Diego (the “Transfer”). In the memo line of

the check, Montoya wrote “Deposit for 911 Turbo S.” Although the Debtor received no value from

Montoya’s personal spending and expenditures, investor funds owned by the Debtor were used to pay

the Defendant for Montoya’s automobile purchase. The Transfer received by the Defendant was made

with misappropriated investor funds, for which the Debtor received no reasonably equivalent value.

        On August 1, 2017, a criminal complaint was filed against Montoya in the United States District

Court for the District of Massachusetts alleging that Montoya committed wire and mail fraud by using

the Debtor to commit a scheme to defraud investors. The affidavit filed for the purpose of establishing

probable cause to support the criminal complaint sets forth several admissions of Montoya’s from his

interview with law enforcement. Montoya admitted to defrauding investors of the Debtor and covering

up substantial losses that the Debtor incurred beginning in 2015. Montoya further admitted that

around 2014, he started to use investor funds for personal expenses, including travel, the purchase of

numerous high-end vehicles, tuition for his children, and the mortgage on his son’s residence in Illinois.

On July 16, 2018, the United States Attorneys’ Office filed a Felony Information charging Montoya with

mail fraud, wire fraud, unlawful monetary transaction and fraud forfeiture. On October 17, 2018,

Montoya signed a plea agreement in which he “expressly and unequivocally admits that he committed

the crimes charged in Counts One through Ten of the Information, did so knowingly, intentionally and

willfully, and is in fact guilty of those offenses.”

        At all relevant times, the Debtor was insolvent and was operated as a scheme to defraud

creditors. The Debtor was operated as a Ponzi scheme, and Montoya and others at his direction

                                                       4
   Case 19-01113            Doc 21      Filed 04/15/21 Entered 04/15/21 11:20:56                    Desc Main
                                          Document     Page 5 of 9


concealed the ongoing fraud in an effort to hinder, delay, or defraud other current and prospective

investors of the Debtor. The money received from investors was not set aside to buy securities, but

instead was transferred to Montoya or his family members to pay personal expenses or to make the

distributions to, or payments on behalf of, other investors. The money sent to the Debtor for

investment, in short, was simply used to keep the scheme going and to enrich Montoya, his family and

others, including the Defendant, until such time as the requests for redemptions overwhelmed the flow

of new investments and cause the inevitable collapse of the Ponzi scheme. At all relevant times, the

Debtor’s liabilities were tens of millions of dollars greater than the Debtor’s assets. The Debtor was

insolvent in that (i) its assets were worth less than the value of its liabilities; (ii) it could not meet its

obligations as they came due; and (iii) at the time of the transfers, the Debtor was left with insufficient

capital.

 IV.        Discussion

           In considering a motion to dismiss under Rule 12(b)(6), “a court must take the allegations in the

complaint as true and must make all reasonable inferences in favor of the plaintiffs,” Watterson v. Page,

987 F.2d 1,3 (1st Cir. 1993), to determine whether the plaintiff has alleged “sufficient facts to show that

he has a plausible entitlement to relief.” Sanchez v. Pereira-Castillo, 590 F.3d 31, 41 (1st Cir. 2009)

(citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Furthermore, the court “is generally limited to

considering ‘facts and documents that are part of or incorporated into the complaint.’” Giragosian v.

Ryan, 547 F.3d 59, 65 (1st Cir. 2008) (quoting Trans-Spec Truck Serv., Inc. v. Caterpillar Inc., 524 F.2d 315,

321 (1st Cir. 2008)). Therefore, this Court takes the allegations contained in the Trustee’s complaint as

true and draws all reasonable inferences in the Trustee’s favor. Robert v. Household Finance Corp. II (In

re Robert), 432 B.R. 464, 469 (Bankr. D. Mass. 2010). While both parties in their memoranda discuss and

cite facts outside the complaint, the Court will exclude them and consider only those facts alleged in the

complaint. See Fed. R. Civ. P. 12(d).

                                                         5
    Case 19-01113          Doc 21       Filed 04/15/21 Entered 04/15/21 11:20:56                    Desc Main
                                          Document     Page 6 of 9


          A. Applicable Law

        All counts of the Trustee’s complaint seek avoidance of the Transfer to the Defendant pursuant

to 11 U.S.C. § 544 and certain sections of MASS. GEN. LAWS ch. 109A, the Massachusetts enactment of the

Uniform Fraudulent Transfer Act (“UFTA”). 2 In relevant part, 11 U.S.C. § 544(b) states that a trustee in

bankruptcy “may avoid any transfer of an interest of the debtor in property [. . .] that is voidable under

applicable law by a creditor holding an unsecured claim that is allowable under section 502 of this

title[.]” 11 U.S.C. § 544(b)(1).

        The applicable law in Counts I & II is MASS. GEN. LAWS ch. 109A, § 5(a), which provides in relevant

part:

          (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor,
          whether the creditor's claim arose before or after the transfer was made or the
          obligation was incurred, if the debtor made the transfer or incurred the obligation:

                   (1) with actual intent to hinder, delay, or defraud any creditor of the debtor;
                   or

                   (2) without receiving a reasonably equivalent value in exchange for the
                   transfer or obligation, and the debtor:

                          (i) was engaged or was about to engage in a business or a transaction
                          for which the remaining assets of the debtor were unreasonably small
                          in relation to the business or transaction; or

                          (ii) intended to incur, or believed or reasonably should have believed
                          that he would incur, debts beyond his ability to pay as they became
                          due.

        Applicable law in the case of Count III is MASS. GEN. LAWS ch. 109A, § 6(a), which provides in

relevant part:

          (a) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor
              whose claim arose before the transfer was made or the obligation was incurred if

2
  It is unclear whether Massachusetts law is the appropriate state law to apply to the disputed Transfer. Both the
Trustee and the Defendant made arguments under the Massachusetts enactment of the UFTA and thus have
treated Massachusetts as supplying the relevant state law; neither has expressly addressed the choice of law issue.
Accordingly, for the purposes of adjudicating this motion, the Court will apply Massachusetts law but reserves
judgment on the choice-of-law issue.
                                                         6
   Case 19-01113          Doc 21      Filed 04/15/21 Entered 04/15/21 11:20:56                 Desc Main
                                        Document     Page 7 of 9


              the debtor made the transfer or incurred the obligation without receiving a
              reasonably equivalent value in exchange for the transfer or obligation and the
              debtor was insolvent at that time or the debtor became insolvent as a result of the
              transfer or obligation.

         B. Analysis

        The Defendant concedes that the Trustee has standing to assert causes of action belonging to

the Debtor’s estate, including those arising under sections of the Bankruptcy Code, such as sections

541(a), 542, 544, 548, and 704. However, the Defendant argues here that RMA Group, not the Debtor,

made the Transfer the Trustee now seeks to avoid. The Defendant asserts that without being

appointed chapter 7 trustee of any bankruptcy estate of RMA Group or seeking substantive

consolidation of the assets and liabilities of RMA Group with those of the Debtor, the Trustee does not

have standing to avoid a transfer made by RMA Group. For similar reasons, the Defendant argues that

the Trustee cannot prove the Transfer was of property of the Debtor because the funds in the -3582

Citizens Account are presumed to belong to RMA Group.

        “The name on a bank account is prima facie proof of the ownership of the account. The law

presumes that a deposit, or the right to reclaim it, belongs to the person whose name it is entered, and

the bank cannot question such person’s right thereto. . . .However, such presumption is rebuttable, thus,

having one’s name listed on the account, is not tantamount to ownership of the funds therein.” 9 C.J.S.

BANKS AND BANKING § 289 (Mar. 2021). Courts applying the UFTA and similar Bankruptcy Code provisions

determine whether transferred funds are subject to avoidance and recovery by a trustee or creditor by

looking to who controls the funds, rather than the name on the bank account. See e.g., In re Montreal,

Maine & Atlantic Railway, Ltd., 888 F.3d 1, 10 (1st Cir. 2018) (holding that a debtor acting as a disbursing

agent with specific restrictions for disbursement of funds lacks a cognizable property interest and the

disbursement is not avoidable because it does not have sufficient control over the subject funds); In re

IFS Financial Corp., 669 F.3d 255, 264 (5th Cir. 2012) (affirming district court’s finding that the debtor

exercised control over accounts of affiliated entities such that it had de facto ownership over them and
                                                      7
    Case 19-01113          Doc 21       Filed 04/15/21 Entered 04/15/21 11:20:56                     Desc Main
                                          Document     Page 8 of 9


the funds therein under identical Texas law); Riley v. Nat’l Lumber Co. (In re Reale), 584 F.3d 27, 31 (1st

Cir. 2009) (affirming bankruptcy court’s determination that the debtor exercised sufficient control over

funds in his mother’s bank account to demonstrate his interest in property).

         The Trustee has alleged that prospective investors of the Debtor either wired their investments

into the -3582 Citizens Account or sent checks to the Debtor’s office, which were then deposited in the

-3582 Citizens Account. The Trustee has further alleged that between January 1, 2014 and mid-2017,

the Debtor’s investors transferred at least $30 million to the -3582 Citizens Account intended for

investment in the Debtor. Of that amount, the Trustee asserts that over $16 million of the Debtor

investor funds were never transferred from the -3582 Citizens Account to any brokerage account, but

instead were used to pay, among other things, personal expenses for Montoya and his family members.

The Transfer is alleged to have occurred on or about June 7, 2014 by a check written by Montoya in the

amount of $100,000. At all relevant times, Montoya is alleged to have been the manager of the Debtor

or the manager of its sole manager RM Assets.

         Drawing the reasonable inference that the Transfer consisted in full or in part of the Debtor’s

investor funds deposited in the -3582 Citizens Account in favor of the Trustee, the Court must find that

the Trustee has at least plausibly pleaded that the Transfer was made by the Debtor and that the

transferred funds constituted property of the Debtor, notwithstanding that they were held in the name

of another entity. Given the plausibility that the Transfer involved Debtor funds, the Trustee

unquestionably has stated a plausible claim for relief under 11 U.S.C. § 544(b)(1) and the cited sections

of the UFTA as adopted in Massachusetts. 3



3
 The Defendants also seek dismissal on the basis that the Trustee lacks standing to assert these claims because the
underlying cause of action does not belong to the Debtor. This argument is misplaced in two ways. First, the
Defendant misunderstands the nature of this action, which is based on the Trustee’s powers in 11 U.S.C. §
544(b)(1). Under that subsection, the Trustee does not assert a prepetition cause of action of the debtor but is
authorized to assert certain rights belonging to the Debtor’s creditors. Second, the Trustee seeks this recovery for
the benefit of the estate in this case. As Trustee of that estate, he has a clear stake in the matter and accordingly
has standing to bring this complaint. Whether he can prove the elements of his action under § 544(b)(1), especially
                                                          8
      Case 19-01113        Doc 21       Filed 04/15/21 Entered 04/15/21 11:20:56                    Desc Main
                                          Document     Page 9 of 9


 V.       Conclusion and Order

         For the reasons set forth above, the motion to dismiss is hereby denied. On or before April 29,

2021, The Trustee shall file an amended complaint to properly name the Defendant, whereupon the Court

shall issue a summons for service. The Defendant shall file its answer within the time specified in the

summons.




Date: April 15, 2021                                 _______________________________
                                                     Frank J. Bailey
                                                     United States Bankruptcy Judge




that the transferred property was property of the debtor, is a germane issue but not one of standing.
                                                         9
